Citation Nr: 0202544	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  95-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for residuals of a right knee injury, status post medial 
meniscectomy and reconstructive surgery.

2.  Entitlement to an initial rating higher than 10 percent 
for traumatic degenerative joint disease of the right knee.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from May 
1972 to May 1975.  He also had subsequent periods of active 
duty for training (ACDUTRA) with the Army National Guard from 
July 30, 1977, to August 13, 1977, and from July 8, 1978, to 
July 22, 1978.

The Board of Veterans' Appeals (Board) remanded this case in 
April 2000 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, for 
further development and readjudication.  The Board's remand 
was necessary to comply with the directives of a joint motion 
that the veteran's former attorney and the VA General Counsel 
had filed together-which the United States Court of Appeals 
for Veterans Claims (Court) had granted.  Since completing 
the additional development requested, however, the RO has 
continued to deny the claims and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  As a result of an injury in service, the veteran has 
degenerative joint disease in his right knee and experiences 
chronic pain and painful motion; he also has persistent 
tenderness, crepitus, swelling, atrophy, and weakness 
("giving way")-particularly during prolonged weight 
bearing activity such as standing, walking or climbing 
stairs; however, despite these symptoms, he has no more than 
slight-to-moderate limitation of motion and no more than mild 
instability and laxity.

2.  The scars from his two surgeries are well healed and 
completely asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 20 percent for the right knee residuals, 
inclusive of the medial meniscectomy and reconstructive 
surgery.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, 
Diagnostic Codes 5257, 5260, 5261, 7803, 7804, 7805 (2001).

2.  The criteria have not been met for an initial rating 
higher than 10 percent for the degenerative joint disease in 
the right knee.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, 
Diagnostic Codes 5003, 5010, 5260, 5261, 7803, 7804, 7805 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Considerations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  And where, as here, 
he timely appealed the initial ratings assigned for his 
disabilities just after they were service connected, then VA 
not only must consider his current level of functional 
impairment due to his conditions, but also must consider 
whether he is entitled to "staged" ratings to compensate 
him for times since filing his claims when his disabilities 
may have been more severe than at other times during the 
course of his appeal.  Compare and contrast the holding in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), with that in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  History of Injury

The veteran reportedly first injured his right knee in June 
1972 during his military basic training.  His doctors in 
service initially described the injury as only an 
"acute strain"-but that notwithstanding, he received a 
temporary limited duty profile and crutches to allow his knee 
to heal.  And several years later after service, in September 
1979, he underwent arthroscopic surgery to excise and repair 
torn medial meniscus cartilage (medial meniscectomy) 
resulting from the injury in service.  Also, he more recently 
underwent additional, more invasive surgery in August 1994 
for a complete reconstruction of his anterior cruciate 
ligament (ACL) and to excise and repair torn lateral meniscus 
cartilage (lateral meniscectomy), both of which his doctors 
determined were residuals of the injury in service, too, 
although not initially suspected to be related to that 
incident.  Furthermore, the nature of the injury eventually 
caused the veteran to develop osteoarthritis 
(i.e., degenerative joint disease (DJD)).  See a November 
1995 statement from his primary care physician, William F. 
Hefley, Jr., M.D., as well as the report of a January 1996 VA 
compensation examination.  And the veteran since has received 
separate ratings for his right knee residuals under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, including the need for the 
medial meniscectomy and ACL reconstructive surgery, and for 
his DJD under Codes 5003 and 5010.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), citing 38 C.F.R. § 4.14; 
see also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997); VAOPGCPREC 9-98 (August 14, 1998).

III.  Right Knee Residuals, Including the Need for the Medial 
Meniscectomy and ACL Reconstructive Surgery

As alluded to above, this portion of the veteran's service-
connected right knee disability is rated under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which pertains to 
"other" impairment of the knee-to include recurrent 
subluxation or lateral instability.  If the overall 
impairment is slight, then a 10 percent rating is warranted, 
if moderate a 20 percent rating, and if severe a 30 percent 
rating.  Id.

When most recently examined by VA for compensation purposes 
in October 2000, the veteran acknowledged that his right knee 
"has felt much more stable" since his ACL reconstructive 
surgery in August 1994.  He said that, prior to that 
operation, even after his initial surgery in September 1979, 
he had experienced persistent instability and "giving way" 
in his right knee-especially when climbing stairs, etc., but 
that these and his other mechanical symptoms, referring to 
his swelling, locking, and so on and so forth, were much less 
of a problem ("not near[ly] as severe") since his more 
recent surgery in August 1994.  Incidentally, that was prior 
to him filing his claim in September 1994, which in turn 
indicates there has not been any fluctuation in the severity 
of these particular symptoms during the pendency of his 
appeal as to warrant the assignment of a "staged" rating 
under Fenderson.  He went on to reiterate that he no longer 
experiences any instability, per se, only what he termed as 
"giving way" secondary to his pain (which will be discussed 
below when determining the appropriateness of the initial 
rating for his arthritis), and that even his swelling does 
not cause problems unless he is physically active and up on 
his feet "quite a bit" ("a lot") for a prolonged period of 
time.  The results of the objective clinical portion of that 
VA examination bore this out, as there were no indications of 
any significant instability or subluxation.  Although his 
pain affected the McMurray's testing of both the medial and 
lateral sides of his right knee, other testing of his 
anatomical alignment and stability in the knee revealed a 
"firm end point" to Lachman examination-which in turn 
indicated that his ACL graft was still "intact and 
functioning well."  X-rays of his knee and leg also 
confirmed that there were no signs of a pull-out or failure 
of the ACL graft; the two bony screws in his femur and tibia 
from the procedure were still in place and in good position, 
and there were no radiographic signs of subluxation or 
other bony abnormality.  Also, his collateral ligaments were 
"intact," as were his posterior cruciate ligaments (PCLs).  
And although the examining VA physician observed an area of 
decreased sensation (hypoesthesia) along the lateral aspect 
of the right knee, which he indicated possibly may be from 
one of the prior surgeries, it was not considered to be 
disabling since the veteran had good pulses distally and 
normal sensation in his right foot.

The earlier dated medical evidence contains similar clinical 
findings-at least insofar as the degree of the veteran's 
instability, subluxation, level of sensation, etc.  When 
examined in a VA outpatient clinic in March 2000, his 
collateral ligaments were "intact," and when earlier 
examined in the VA outpatient clinic in June 1997 and April 
1996, there also were no objective clinical indications of 
laxity or instability-as his anterior drawer sign, Lachman 
examination, and posterior drawer sign were all negative.  
The examining VA physicians also indicated the ACL screws 
from the reconstructive surgery were intact.  Even when 
examined by VA for compensation purposes in August 1998, the 
veteran only had a "mild" degree of laxity and instability 
on his anterior drawer sign in 30 and 90 degrees of flexion.  
So even though he did not have a good endpoint to his Lachman 
examination during that anterior testing, his ACL surgical 
screws were intact, nonetheless, and he did not have any 
signs of locking in the knee.  He also only had a "mild" 
degree of laxity during his VA compensation examination about 
2 years earlier, in July 1996, and "fairly stable" medial 
and collateral ligaments during his VA compensation 
examination in January 1996 despite a 1+ Lachman.  
So the "mild" degree of laxity and instability noted during 
those evaluations, even if at times problematic, is 
adequately compensated by the 20 percent rating that he 
currently has under Code 5257 since that is, at most, 
indicative of "moderate" overall impairment due to these 
symptoms.  This conclusion is further supported by the 
records of his treatment from his private orthopedist, Dr. 
Hefley, who indicated during various consultations in October 
1996, November 1994, and October 1994 that the ACL ligament 
was still "rock solid stable" following the most recent 
reconstructive surgery, which had restored stability in the 
knee.  Consequently, the preponderance of the medical 
evidence of record shows the veteran is not entitled to a 
higher initial rating for his right knee residuals under Code 
5257 because he does not have sufficient overall impairment 
in his right knee-that is, when considering the extent of 
his instability, subluxation, and locking, etc., to support 
an increase or a "staged" rating under Fenderson.  
And since the preponderance of the evidence is against the 
claim, 
the benefit-of-the-doubt doctrine does not apply to the facts 
of this case.  38 C.F.R. § 4.3; see also; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The above discussion, however, is limited to the veteran's 
functional impairment attributable to his instability, 
subluxation, and locking, etc., under Code 5257.  And those 
are not the only relevant considerations at issue since he 
also has degenerative joint disease, meaning the Board also 
must consider the degree of his functional impairment that is 
attributable to such other relevant factors as his chronic 
pain and painful motion-including in terms of the extent 
this affects his range of motion, as well as any accompanying 
atrophy or crepitus, which also alternatively has been 
described as a "grating," "grinding," "snapping," and 
audible clicking sound caused by bone rubbing on bone when 
moving the knee.

IV.  Degenerative Joint Disease

According to 38 C.F.R. § 4.71a, Code 5010, DJD (i.e., 
arthritis), if, as here, due to trauma and substantiated by 
X-ray findings is rated as degenerative arthritis under Code 
5003.  And Code 5003, in turn, indicates the degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Here, the specific joint involved is in the knee, 
so the applicable codes are Code 5260 for limitation of 
flexion and Code 5261 for limitation of extension.

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

Code 5003 pertaining to degenerative arthritis also states 
that, even when the limitation of motion of the specific 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is for application, 
nonetheless, for each such major joint or group of minor 
joints affected by the limitation of motion-to be combined, 
not added, under Code 5003.  Furthermore, even in the total 
absence of any limitation of motion, a 10 percent rating 
still will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  And a 20 percent still can be assigned in 
these situations if there is the evidence necessary to 
satisfy the requirements for the lesser 10 percent rating, in 
addition to occasional incapacitating exacerbations.  
However, these ratings will not be combined with those based 
on limitation of motion.

Also, when determining the severity of a musculoskeletal 
disability such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the 
extent the veteran may have additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated-due to the extent of his pain or painful 
motion, limited or excess movement, weakness, incoordination, 
and premature/excess fatigability, etc., particularly during 
times when his symptoms may "flare up," such as during 
prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Unfortunately, the veteran does not have sufficient 
limitation of motion in his right knee-on either extension 
or flexion, to warrant an initial rating higher than 
10 percent.  He had the following ranges of motion in this 
knee, in degrees, on the dates indicated:

Exam Date			Range of Motion (Extension to Flexion)
10/00 VA C&P		0 to 110 with pain beginning at 90 
degrees
3/00 VAOPC			FROM
8/98 VA C&P		5 to 120
6/97 VAOPC			FROM
7/96 VA C&P		0 to 105
1/96 VA C&P		0 to 124
12/94 private ortho		"full"
11/94 private ortho		"full"
10/94 private ortho		"full" extension and "almost 
full" flexion to 130
9/94 private ortho		0 to 120
8/94 private ortho		-3 to 120
(only a few weeks after the ACL reconstructive surgery 
earlier that month)

*VA C&P indicates it was a VA compensation and pension 
medical examination
*VAOPC indicates the testing was done in the VA outpatient 
clinic
*private ortho indicates the testing was done by the 
veteran's private orthopedist, Dr. Hefley

"Normal" range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  So as is readily apparent from the above data, 
even when the veteran had the least amount of range of motion 
in his right knee during his July 1996 VA C&P medical 
examination, it still far exceeded the requirements for a 
rating higher than 10 percent under either Code 5260 for 
limitation of flexion or Code 5261 for limitation of 
extension.  But several of the physicians who tested his 
range of motion during those evaluations also confirmed that 
he experiences an extreme exacerbation of his pain and 
painful motion in situations such as those discussed in 
DeLuca-for example, when he has to stand on his feet for 
extended periods of time while bearing weight on the knee, 
such as during prolonged walking or when climbing stairs, 
etc.  Furthermore, those physicians also confirmed that 
prolonged weight bearing or physical activity of any sort, 
even if minimally exertional involving the knee, causes the 
veteran to experience weakness ("giving way") and premature 
fatigability, which also were discussed in DeLuca as factors 
to be borne in mind when assigning a rating for his 
disability.  And aside from that, the results of X-rays taken 
of his right knee in March 2000, August 1998, June 1997, and 
January 1996 consistently showed that he has "advanced," 
"extensive" arthritis in multiple areas of his knee-
specifically, within the patellofemoral joint as well as in 
the lateral and medial compartments and between his tibia and 
femur.  See also the numerous records and X-rays from the 
treatment he received from his private orthopedist, Dr. 
Hefley, on various occasions from 1994 to 1996.  Indeed, his 
arthritis has progressed to the point that he sometimes has 
to use a cane to assist with ambulation-especially when his 
pain, tenderness, and swelling "flare up" during prolonged 
activity or changes in weather, and he has had to undergo 
extensive physical therapy with little-to-no long term 
benefit since his doctors all agree that he eventually will 
have to undergo additional surgery for a total knee 
replacement (TNR) at some point in the not-too-distant 
future.  They also indicated that he has very noticeable 
atrophy from an inability to fully use his knee, as is very 
evident when comparing the circumference of his 
right quadriceps-immediately surrounding his knee, with his 
left quadriceps.

All things considered, though, there still is simply no legal 
basis for assigning a rating higher than 10 percent for the 
degenerative joint disease and its associated residuals-
including the chronic pain and painful motion.  The various 
symptoms mentioned above only entitle the veteran to, at 
most, a 10 percent rating under Code 5003 because his right 
knee-while a "major" joint, is not equivalent to 2 or more 
major joints or 2 or more minor joint groups.  See 38 C.F.R. 
§ 4.45(f).  And this is necessary for a 20 percent rating 
under Code 5003.  Furthermore, the veteran clearly does not 
have "ankylosis" in this knee, either favorable or 
unfavorable, because, despite his various symptoms, he has 
managed to maintain a significant degree of range of motion-
in fact, to the extent that he is not entitled to even the 
minimum compensable rating of 0 percent on the basis of his 
range of motion, alone.  Ankylosis, on the other hand, means 
that he has complete "immobility and consolidation of [the 
knee] joint due to disease, injury, [or] surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259, 
(1992).  Consequently, the provisions of Code 5256, 
pertaining to ankylosis, do not apply.  The same is true of 
the scars from his surgery since they are all well healed and 
completely asymptomatic.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 and 7805.  And lastly, he usually has not 
had any signs of effusion ("redness"), warmth, or erythema 
in his right knee, and even when he has it for the most part 
has been very minimal (i.e., only to a "small" extent).  In 
sum, the evidence shows the severity of his arthritis is best 
approximated by his current 10 percent rating; therefore, 
this rating cannot be increased since the preponderance of 
the evidence is against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (a veteran only prevails when the 
evidence supports the claim or is at least equally balanced 
for and against it).  See also 38 C.F.R. § 4.7.

The Board notes additionally that there is no objective 
indication that the veteran's right knee disability has 
caused marked interference with his employment (i.e., beyond 
that contemplated in the ratings assigned), or that it has 
necessitated frequent periods of hospitalization or otherwise 
rendered impractical the application of the regular schedular 
standards.  Most of his treatment has been on an outpatient 
basis-as opposed to as an inpatient while hospitalized.  And 
of equal or even greater significance, even he, himself, 
acknowledged during his October 2000 and August 1998 VA 
compensation examinations that he can sit down or get up and 
walk around at his leisure-whenever he needs to at his 
current job as a mail head operator.  So his pain and other 
symptoms have not adversely affected his job performance.  
Consequently, he clearly is not entitled to consideration of 
an increased rate of compensation on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.  Conclusion

In denying the claims on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  This new law since has been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2001), and the implementing regulations are 
found at 66 Fed. Reg., No. 168, 45620-45632 (Aug. 29, 20001).  
The VCAA eliminated the concept of a well-grounded claim and 
requires that VA provide more notification and assistance to 
the veteran in apprising him of the evidence needed to 
substantiate his allegations and assisting him in obtaining 
the evidence once identified.  With certain exceptions that 
are not relevant to this particular appeal, the VCAA applies 
to claims that were filed on or after the date of its 
enactment, November 9, 2000, or to claims that were filed 
prior to that date and which are still pending.  VAOPGCPREC 
11-2000 (Nov. 27, 2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Ordinarily, a change in the law during the pendency of the 
appeal might require remanding the case to the RO to avoid 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Here, however, 
that is unnecessary since the RO already has complied with 
the spirit of this new law, if not the exact letter of it.  
The various rating decisions and notices that accompanied 
them duly apprised the veteran of the reasons and bases for 
deciding his claims.  They also discussed the legal 
requirements for prevailing in his appeal, as did the 
Statement of the Case (SOC) and the several Supplemental 
Statements of the Case (SSOCs) that he has received as well, 
which included citations to the governing laws and 
regulations.  The RO also obtained all of the medical and 
other evidence that he identified as relevant to his claims-
including after the Board twice remanded the case partly for 
this reason, initially in November 1997 and more recently in 
April 2000 as a result of the Court-granted joint motion.  So 
there is no additional medical or other evidence, not already 
of record, that needs to be obtained.  Indeed, the veteran 
expressly indicated as much in a statement recently received 
in May 2001-wherein he indicated that he has no other 
evidence to submit and, therefore, wanted his case 
immediately re-submitted to the Board for a final decision, 
without waiting 60 more days.  The RO also sent him two 
letters in October 2001 giving him an opportunity to appoint 
another representative since his former representative, a 
private attorney, is no longer permitted to represent 
veterans in claims for before VA.  But he did not elect to 
designate another representative-choosing, instead, to 
proceed on his own accord.  So in light of all of this, it 
would be pointless to remand his claims to the RO when all of 
the procedural safeguards and development required by the 
VCAA already have been satisfied.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with 
no benefit flowing to the veteran); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


ORDER

The claim for an initial rating higher than 20 percent for 
the right knee residuals, inclusive of the medial 
meniscectomy and ACL reconstructive surgery, is denied.

The claim for an initial rating higher than 10 percent for 
the degenerative joint disease of the right knee also is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

